IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                              AT NASHVILLE                FILED
                           FEBRUARY 2000 SESSION
                                                               March 14, 2000

                                                          Cecil Crowson, Jr.
STATE OF TENNESSEE,           )                          Appellate Court Clerk
                              )
             Appellee,        )    No. M1999-00272-CCA-R3-CD
                              )
                              )     Hickman County
v.                            )
                              )    Honorable Timothy L. Easter, Judge
                              )
DARRELL BAKER,                )    (Aggravated assault and vandalism)
                              )
             Appellant.       )



For the Appellant:                 For the Appellee:

John H. Henderson                  Paul G. Summers
District Public Defender           Attorney General of Tennessee
Post Office Box 68                        and
Franklin, TN 37065-0068            David H. Findley
                                   Assistant Attorney General of Tennessee
                                   425 Fifth Avenue North
                                   Nashville, TN 37243

                                   Ronald L. Davis
                                   District Attorney General
                                   Post Office Box 937
                                   Franklin, TN 37065-0937




OPINION FILED:____________________



AFFIRMED

Joseph M. Tipton
Judge
                                      OPINION



             The defendant, Darrell Baker, appeals as of right from sentences imposed

by the Hickman County Criminal Court. Upon his pleas of guilty, the defendant was

sentenced as a Range I, standard offender to six-year terms for two aggravated

assaults, Class C felonies, and a two-year term for vandalism causing damage over five

hundred dollars, a Class E felony. The trial court ordered the aggravated assault

sentences to be served consecutively for an effective sentence of twelve years in the

Department of Correction. The defendant contends that the trial court erred by not

imposing the minimum sentences available for the offenses and by imposing a

consecutive sentence. We affirm the trial court.



             The record in this case reflects that the defendant twice assaulted his

former wife in her home in violation of a protection order, once with a shotgun, and

damaged her cars and house. It also reflects a history of his violence or threat of

violence against the victim and her teenage son. He has been convicted previously of

two felonies and numerous misdemeanors. He violated probation by committing the

offenses in the present case, and he has previously violated probation. The defendant

has a history of drug and alcohol abuse, even after rehabilitation attempts. The

defendant is qualified for Range II sentencing, although the plea agreement allowed

him to be sentenced as a Range I offender.



             The trial court based the length of the sentences upon its finding that the

defendant had a lengthy record of convictions and criminal behavior, that the defendant

had failed previous attempts at serving a sentence that included release into the

community, and that the defendant committed the offenses while he was on probation.

See Tenn. Code Ann. § 45-35-114(1), (8), (13). Relative to consecutive sentences, the

trial court found that the defendant was an offender with an extensive criminal history; a



                                            2
dangerous offender whose behavior indicated little regard for human life and who had

no hesitation about committing a crime when the risk to human life was high; and an

offender who committed the crimes while on probation. See Tenn. Code Ann. § 40-35-

115(b)(2), (4), (6).



              On appeal, the trial court’s sentencing determinations, reached by

considering the sentencing principles and all the relevant facts and circumstances, are

presumed to be correct. State v. Ashby, 823 S.W.2d 166, 169 (Tenn. 1991). The

burden is now upon the defendant to show that the sentences are inappropriate. Tenn.

Code Ann. § 40-35-401(d), Sentencing Commission Comment; Ashby, 823 S.W.2d at

169.



              The defendant contends that the length of his sentences is excessive,

noting that enhancement factor (13) was improperly applied because he was only on

misdemeanor probation when he committed the present offenses. He provides no

other basis for a reduction of the sentences. Although we believe that enhancement

factor (8) is not applicable, we conclude that the length of sentences imposed by the

trial court remains appropriate.



              As for the consecutive sentences, the defendant contends that the fact

that all but two of his twenty misdemeanor and two felony convictions occurred over

four years before the present offenses should mean that his record is not extensive. He

also contends that the evidence at the sentencing hearing did not establish by a

preponderance of the evidence that he is a dangerous offender whose behavior

indicates little or no regard for human life and no hesitation about committing a crime in

which the risk to human life is high. Finally, he questions the use of consecutive

sentences based upon his being on probation at the time of the offenses, arguing that

such sentences do not reasonably relate to the severity of his offenses and are not



                                            3
necessary to protect the public against his further criminal conduct. We disagree with

all his contentions.



              An extensive record need not be based entirely upon recent convictions.

See State v. James H. Crawford, No. 03C01-9802-CR-00082, Sullivan County, slip op.

at 4 (Tenn. Crim. App. Feb. 4, 1999). Also, the record amply supports the trial court’s

finding that the defendant is a dangerous offender. The record reflects a history of

violent conduct that became increasingly dangerous over time. The defendant’s use of

a deadly weapon in an assault against the victim, his often stated intent to kill the victim

and her son, and his drug and alcohol abuse combine to show that the defendant

continues to present the risk of life-threatening violence. In this respect, he remains a

threat to the public and deserves the sentences he received.



              In consideration of the foregoing and the record as a whole, the

judgments of conviction are affirmed.




                                                 ______________________________
                                                 Joseph M. Tipton, Judge


CONCUR:


___________________________
David H. Welles, Judge



___________________________
L. Terry Lafferty, Senior Judge




                                             4